— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed November 14, 2008, as amended November 19, 2008, upon his conviction of kidnapping in the second degree and assault in the second degree, upon his plea of guilty.
Ordered that the appeal is dismissed.
*991In an order dated March 11, 2010, the Supreme Court, in accordance with the Court of Appeals’ recent decision in People v Williams (14 NY3d 198 [2010]), vacated the periods of post-release supervision challenged on this appeal. Accordingly, this appeal has been rendered academic, and must be dismissed. Prudenti, P.J., Fisher, Roman and Sgroi, JJ., concur.